Citation Nr: 1438909	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include bipolar disorder and schizoaffective disorder.

2.  Entitlement to service connection for treatment purposes only under 38 U.S.C.  Chapter 17 for a psychiatric disorder to include bipolar disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the Veteran testified at Board hearing via a video conference before the undersigned.

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection has been recharacterized on the front page of this decision as service connection for a psychiatric disorder to include bipolar disorder and schizoaffective disorder.

The first issue was developed at the RO as a new and material claim in a May 2011 rating decision.  Previously, in June 2000, the RO denied service connection for a bipolar disorder.  In July 2000, the Veteran submitted additional evidence.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  In light of the foregoing, the June 2011 rating decision did not become final.  Thus, the matter remained pending and is being considered on the merits.  Since the claim is being granted, there is no prejudice to the Veteran.


FINDINGS OF FACT

1. The psychiatric disability, diagnosed as psychosis, schizophrenia, schizoaffective disorder and bipolar disorder, is attributable to service.  

2. The issue of entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C. § 1702 is rendered moot by reason of an equal or greater benefit having been established by reason of the award of service connection for psychosis, schizophrenia, schizoaffective disorder and bipolar disorder.


CONCLUSIONS OF LAW

1.  Psychiatric disability, diagnosed as psychosis, schizophrenia, schizoaffective disorder, and bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304  (2013).

2.  The grant of service connection for psychiatric disability, diagnosed as psychosis, schizophrenia, schizoaffective disorder, and bipolar disorder, renders moot the appeal for service connection for treatment purposes only under 38 U.S.C. Chapter 17.  38 U.S.C.A. § 1702 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease; however, there is no separation examination of record.  The Veteran was separated from active duty in May 1997.  In October 1999, VA records show that the Veteran's father brought him for medical treatment of psychotic symptoms.  He was diagnosed as having a psychosis, not otherwise specified (NOS).  The examiner noted that the Veteran's demeanor and appearance had changed since he has been discharged from the Army in 1997.  He was formerly neat and clean, but was no longer so.  He was unable to sleep well, could not hold a job, isolated himself, spent his money on alcohol, and, according to his father but denied by the Veteran, had been having auditory hallucinations.  Manic symptoms were also described.  The Veteran continued treatment for at least the next two years.  Those records noted that his family reported that during service when the Veteran called home for money, his voice was slurred and he would speak "non-sensibly."  The diagnosis was changed to variously to bipolar disorder and schizophrenic disorder.  

In letters received in July 2000, the Veteran's family and friend maintain that the Veteran's symptoms began during his military service.  His sister, mother, and friend all reported the Veteran returned from the military as a changed man.  He was nervous and withdrawn, also exhibiting poor sanitary habits.  He displayed jittery behavior, described as being "on the move."  His mother indicated that the Veteran would stay up all night talking to himself.

A May 2009 private medical report of Dr. J.R.M., reflected that the Veteran had been seen for treatment, but was difficult to obtain coherent information from; however, his sister was able to provide the Veteran's pertinent history.  The physician noted that there must have been a marked change in the Veteran during his two years of Army service.  When discharged, the sister said that the Veteran was a different person and sought medical help from VA.  The sister indicated that VA said he had a bipolar disorder.  Mental status examination continued to show psychiatric impairment.  

The Veteran was afforded a VA examination in April 2011.  At that time, the diagnosis was schizoaffective disorder.  The examiner opined that the diagnosis was not service-related because he was honorably discharged with four decorations.  

Subsequently, the Veteran was treated by Dr. J.P.T. who diagnosed him as having bipolar disorder with psychotic features and ADHD, combined type.  The Veteran's sister was interviewed and a mental status examination was performed.  His sister provided a history consistent with prior reports, noting that the psychiatric symptoms began during service and were evident when the Veteran returned home after separation from service.  The physician opined that the Veteran's current bizarre behaviors combined with the documentation produced by the Veteran's sister along with her verbal report (which he noted appeared accurate and valid and congruent with the current psychological evaluation) suggested a chronic severe mental illness.  He indicated that the documentation and reports by the Veteran's sister accurately established the onset of the Veteran's condition to be before or upon his discharge from the military.  His problems, including his poor hygiene, dated back to his time in the military.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the VA examiner provided an incomplete medical opinion.  In contrast, Dr. T. provided an extensive and detailed opinion.  The opinion reflected that he was aware of the Veteran's medical history and he provided a fully articulated opinion with a reasoned analysis.  The Board therefore attaches the most significant probative value to this opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, the Board finds that lay evidence, particularly the statements of the Veteran's sister, to be particularly credible and also competent.  She is competent to describe behavioral changes in her brother.  Also, her reports have been entirely consistent in the record and the Board finds them to be persuasive and probative.

As the most probative evidence establishes that the onset of the Veteran's psychiatric disability, diagnosed as psychosis, schizophrenia, schizoaffective disorder, and bipolar disorder, was during service or shortly following discharge, service connection is warranted.  

Consideration of entitlement to service connection for treatment purposes only under 38 U.S.C.A. § 1702 is rendered moot as an equal or greater benefit has been afforded the Veteran. As a result, the appeal as to this issue is dismissed. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 


ORDER

Service connection for psychiatric disability, diagnosed as psychosis, schizophrenia, schizoaffective disorder, and bipolar disorder, is granted.  

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a psychiatric disorder  is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


